Action for a judgment declaring that amendments, dated May 18, 1953, to article 9 of the Village of Bronxville Building Zone Ordinance, are invalid as confiscatory of plaintiffs’ property and as an unreasonable exercise of the police power. The specific provision attacked, but which is to he considered in conjunction with other provisions, limits the floor area in a business building to one and one-half times the area of the lot. Plaintiffs appeal from the judgment entered after trial, insofar as it dismisses the amended complaint and defendants appeal therefrom, insofar as it denies their motion to reopen the trial for the purpose of introducing additional evidence. Judgment unanimously affirmed, without costs. The ordinance under attack sufficiently provides that hardship such as that claimed by plaintiffs may be avoided or mitigated by a special variation. (Dowsey v. Village of Kensington, 257 N. Y. 221, 226; Arverne Bay Constr. Co. v. Thatcher, 278 N. Y. 222, 226.) Such a variation, granted by the local board of appeals, has been confirmed by this court. (See Matter of Village of Bronxville v. Francis, 1 A D 2d 236.) Present — Nolan, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ. [See post, p. 958.]